Citation Nr: 1507691	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service for type II diabetes mellitus.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May and June 2011 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  The May 2011 rating decision denied service connection for heart disease and the June 2011 rating decision declined to reopen a previously denied claim of service connection for diabetes mellitus, type II.

The Veteran testified at a video conference hearing before the undersigned in April 2013.  A transcript of the hearing is associated with the claims file.

The Veteran's claim for service connection for a heart disease was originally denied in an unappealed March 2009 rating decision.  New and material evidence would ordinarily be required to reopen such a claim.  38 U.S.C.A. § 5108.  However, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  Accordingly, the Board will adjudicate the heart disease claim on a de novo basis without requiring new and material evidence to reopen.

(The issue of service connection for heart disease is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for diabetes mellitus, type II, in November 2004 and March 2009; he did not appeal those rating decisions.
 
2.  The evidence received since the last prior denial is new and raises a reasonable possibility of substantiating the claim.

3.  Exposure to herbicides is not presumed and has not been established.

4.  Diabetes mellitus is not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to a claim of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for diabetes mellitus, type II.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to this disability until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran was originally denied service connection for diabetes mellitus in an unappealed November 2004 rating decision.  It was noted that the evidence did not show that the Veteran had been exposed to herbicides during military service.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

He filed a claim to reopen in August 2006 that was denied in a March 2009 rating decision.  Again, the Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance, so it too became final.  See id.

The Veteran filed the current claim to reopen in May 2010.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

Evidence received since the last prior denial in March 2009 includes the Veteran's accounts of in-service herbicide exposure through his duties on or near the base perimeter.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for diabetes mellitus have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain disorders, including type II diabetes mellitus, are presumed to have been incurred in service if the Veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Diabetes may also be presumed to have been incurred during active military service if shown to a compensable degree within a year of separation from service.  Id.  The Veteran's treatment records contain a current diagnosis of diabetes mellitus, type II.  Thus, the Board will next consider whether the evidence shows exposure to an herbicide agent.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  In this case, the Veteran's service records do not show service in the Republic of Vietnam.  Therefore, exposure to herbicides is not presumed.  Instead, he has alleged exposure during his service in Thailand during the Vietnam War.

The Veteran's reported herbicide exposures have not been proved.  The Veteran is competent to provide lay testimony of a lay-observable event.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The question then becomes whether that testimony is credible and, if so, what weight should be assigned to this lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In a September 2003 statement, the Veteran reported that while on a flight between Nakhon Phanom and Nong Khai barrels of Agent Orange spilled and he had to walk through it, getting Agent Orange on him.  The record contains a memorandum on herbicide use in Thailand based on Department of Defense and Department of the Air Force records as well as the Project CHECO Southeast Asia Report: Base Defense in Thailand.  This memorandum notes that testing of tactical herbicides (such as Agent Orange) was conducted in Thailand from April 2, 1964, to September 8, 1964, many years before the Veteran's service in Thailand, and that testing was conducted in Pranburi, which was not near any U.S. military installation or Royal Thai Air Force Base.  Additionally, this memorandum notes that tactical herbicides were used and stored in Vietnam, not Thailand.  As such, the Veteran's report of being exposed to Agent Orange during an in-country flight in Thailand is not plausible.  Although the Veteran is competent to provide lay evidence of spilled barrels, the evidence is overwhelmingly against a finding that those barrels contained Agent Orange or any other tactical herbicide.

The Veteran also reported exposure to herbicides in Thailand due to his duties in the communications center near the flight line by the base perimeter and his auxiliary duties with base police for base security when heightened security was necessary.  See May 2010 statement and April 2013 testimony.  He testified that he did not personally witness any spraying of herbicides, but noticed the difference in vegetation between the fence line and further out.  His service records show service in Thailand from July 1971 to July 1972.  His military occupational specialty (MOS) during that period was Communications Center Specialist.  With regard to his duties in the communication center, the Veteran does not allege that herbicides were used at the communication center itself, but rather argues that his proximity to the perimeter resulted in exposure.  His own testimony places him approximately 200 yards from the flight line with the perimeter of the base being on the other side of the flight line.  This distance is significant.  This service is not akin to duty along the perimeter of the base, which is where the Veteran reported herbicide use.  Thus, even accepting the Veteran's testimony as competent and credible, exposure to herbicides is not conceded for work in the communications center.

The Veteran further testified that, at least once a month, he would be assigned security duty, which entailed being the second man in a guard tower around the perimeter.  There is no corroboration of the Veteran's reported duty along the perimeter.  The Veteran's service personnel records make no mention of regular auxiliary duties along the base perimeter.  This is inconsistent with the frequency with which the Veteran reports performing these duties.  Instead, his performance report for the period from July 1971 to January 1972 shows his duty as Communications Center Specialist and notes that "Any free time from his normal duties he spends assisting the flight on duty."  His performance report for the period from January 1972 to April 1972 shows his duty as Traffic Analyst Technician and praises his versatility, knowledge, and eagerness to assist in all aspects of communications operations.  His performance report for the period from April 1972 to July 1972 shows his duty as Traffic Analyst Technician and again stresses how valuable he was to communications operations.  Thus, to the extent that these records discuss the Veteran's activities outside of his normal duties, the July 1971 to January 1972 report specifically notes that he spent his free time helping the flight on duty.  These records describe an airman who excelled in his specialty and aided communications operations both during and outside his normal duty hours.  They do not, however, suggest that he was frequently assigned to security detail along the perimeter.  Thus, while the Veteran is competent to report that he performed auxiliary duties along the base perimeter, the Board does not find these reports of security duty to be credible.  Moreover, he is not competent to say what specific chemicals, if any, may have been used near the perimeter.  As the Board does not accept the Veteran's report of service along the perimeter of the base or that Agent Orange was used, it does not find proof of exposure to herbicides in service.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a diagnosis of diabetes mellitus, type II.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records, including his February 1985 retirement exam, do not contain a diagnosis of or treatment for diabetes mellitus.  The Veteran specifically denied a history of diabetes at his October 1982 periodic examination.  Additionally, as explained above, the record does not support the Veteran's claim of herbicide exposure or any other incident to which diabetes might be attributed.  Thus, an in-service occurrence or aggravation of a disease or injury is not shown during active duty.  Additionally, it was not manifested within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran himself believes his diabetes was due to his military service, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran is not claiming an in-service injury, rather he has alleged that his diabetes is the result of herbicide exposure several years prior, which is not an immediately observable cause-and-effect relationship.  Significant medical research has been conducted to establish a relationship between herbicide exposure and certain disabilities that become manifest several years after that exposure.  The presence of diabetes is not readily observable by even trained medical providers and requires testing to accurately diagnose.  The Veteran is not shown to be competent to address the diagnosis or etiology of his diabetes.  In essence, there is no competent nexus evidence establishing a connection between the Veteran's current diabetes mellitus and his military service.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for type II diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for type II diabetes mellitus is reopened; to this limited extent, the appeal is granted.

Service connection for type II diabetes mellitus is denied.


REMAND

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was diagnosed with atherosclerotic coronary artery disease in November 2004.  At that time, his cardiologist noted that the Veteran had multiple cardiac risk factors including high cholesterol.  The Veteran's service treatment records show hypercholesterolemia at the time of his October 1982 periodic examination and elevated triglycerides at the time of his February 1985 retirement examination.  The presence of this cardiac risk factor during service is sufficient to trigger VA's duty to provide an examination for his heart disease claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine whether a current heart disability is related to the Veteran's military service.

The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner.

For each heart disability identified, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability began in service or is otherwise attributable to the Veteran's active military service.  Consideration should include in-service references to hypercholesterolemia and elevated triglycerides.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements, especially regarding continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, the appellant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


